NUMBER 13-08-00434-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


      IN RE: TONY CALDERON, EVIDENT MUSIC GROUP, L.L.C.,
          HUERTA LAW FIRM, L.L.P., AND JOSEPH HUERTA


                       On Petition for Writ of Mandamus


                         MEMORANDUM OPINION

               Before Justices Yañez, Garza, and Benavides
                    Memorandum Opinion Per Curiam

      On July 9, 2008, relators, Tony Calderon, Evident Music Group, L.L.C., Huerta Law

Firm, L.L.P., and Joseph Huerta, filed a petition for writ of mandamus with this Court in

which they allege that on May 23, 2008, respondent, the Honorable Nanette Hasette,

Presiding Judge of the 28th Judicial District Court of Nueces County, Texas, abused her

discretion by denying relators’ motion to disqualify opposing counsel. Relators ask this

Court to order the respondent to vacate the order denying relators’ motion to disqualify
opposing counsel and enter an order granting the motion to disqualify opposing counsel,

Rene Rodriguez, from further participation in cause number 08-486-A.

      The Court, having examined and fully considered relators’ petition for writ of

mandamus and the real party in interest’s response thereto, is of the opinion that relators

have not shown themselves entitled to the relief sought and the petition for writ of

mandamus should be denied.

      The petition for writ of mandamus is hereby DENIED. See TEX . R. APP. P. 52.8(a).


                                                       PER CURIAM

Memorandum Opinion delivered and
filed this the 5th day of December, 2008.




                                            2